Exhibit 10(d)

A. O. SMITH CORPORATION

EXECUTIVE SUPPLEMENTAL PENSION PLAN

AS AMENDED AND RESTATED

EFFECTIVE JANUARY 1, 2009

Section 1. Purpose

The purpose of this Plan is to provide a pension plan supplement for certain key
executives of the Company. This Plan, which was originally effective January 1,
2001, applies only to Executives who are in active employment with the Company
or an Affiliate on or after such date.

This Plan is amended and restated effective January 1, 2009, to comply with the
final regulations promulgated under Section 409A of the Internal Revenue Code.

Section 2. Definitions

(a) “Affiliate” means each entity that, along with the Company, constitutes a
controlled group of corporation or groups of businesses under common control
within the meaning of Code Sections 414(b) and (c).

(b) “Annuity Factor” means the factor provided by an insurance company that
would be applied to determine the single sum amount needed to purchase a
commercial annuity that will provide an amount equal to the Monthly Benefit
Amount.

(c) “Applicable Interest Rate” means the rate determined by multiplying (i) the
Lehman Total Corporate Index rate for the close of business immediately prior to
the date of payment as reported in The Wall Street Journal by (ii) one minus the
aggregate of the highest marginal federal, state and local income tax rates
applicable to the Participant, based on the Participant’s primary residence at
the time the benefit is being determined.

(d) “Average Monthly Earnings” means the monthly average of the Executive’s
Earnings for any of the five (5) Plan Years (of the most recent (10) Plan Years
prior to Separation from Service) in which the greatest Earnings were received.

(e) “Beneficiary” means the beneficiary(ies) named by the Executive to receive
death benefits under the split-dollar life insurance policy maintained on the
Executive’s life and either owned by the Company or in which the Company has an
interest.

(f) “Code” means the Internal Revenue Code of 1986, as amended from time to
time.

(g) “Company” means A. O. Smith Corporation.

 

1



--------------------------------------------------------------------------------

(h) “Committee” means the Personnel and Compensation Committee of the Board of
Directors of the Company.

(i) “Early Retirement Age” means earlier of: (i) the Executive’s attainment of
age 57 and ten (10) Years of Service: or (ii) the date the Executive attains
thirty (30) Years of Service.

(j) “Earnings” shall mean the total of all wages, salaries, commissions and
bonuses paid to the Executive by the Company or a Participating Affiliate,
including any deferred compensation or salary reduction amounts pursuant to
Section 125 and 401(k) of the Internal Revenue Code or any non-qualified
deferred compensation arrangement, but excluding payments made under any
long-term performance bonus plan and with respect to any restricted stock units.

(k) “Executive” means an Executive of the Company or a Participating Affiliate
with a position which is assigned Grade 23 or above and who is entitled to a
deferred vested or retirement benefit in the Pension Plan.

(1) “Normal Retirement Age” means:

 

  (1) age 65 for a Participant born before January 1, 1938;

 

  (2) age 66 for a Participant born on or after January 1, 1938 and prior to
December 31, 1954; and

 

  (3) age 67 for a Participant born on or after January 1, 1955.

(m) “Participating Affiliate” means an Affiliate which has been designated as
being eligible to participate in the Plan by the Committee.

(n) “Pension Plan” means the A. O. Smith Retirement Plan for Salaried Employees.

(o) “Plan Year” means the calendar year.

(p) “Separation from Service” means a “separation from service” within the
meaning of Section 409A of the Code.

(q) “Special Early Retirement Age” means:

 

  (1) age 62 for a Participant born before January 1, 1938;

 

  (2) age 63 for a Participant born on or after January 1, 1938 and prior to
December 31, 1954; and

 

  (3) age 64 for a Participant born on or after January 1, 1955.

(r) “Years of Service” has the same meaning as years of “Vesting Service” under
the Pension Plan.

 

2



--------------------------------------------------------------------------------

Section 3. Pension Plan Supplement

(a) Entitlement. An Executive shall he entitled to receive a lump sum payment
(the “Single Sum Pension Plan Supplement”) from the Company under this Plan if
he terminates employment with the Company and its Affiliates on or after
completion of five (5) Years of Service.

(b) Normal Retirement or Special Early Retirement Benefit. If an Executive
described in subsection (a) terminates employment from the Company and its
Affiliates on or after his Normal Retirement Age, or on or after his Special
Early Retirement Age and completion of ten (10) Years of Service, then the
amount of the Executive’s Single Sum Pension Plan Supplement shall be determined
as follows:

 

  (1) First, calculate a monthly amount payable in a single life annuity form
(assuming benefits commence immediately on the date of the Executive’s
termination of employment) equal to:

 

  (A) 1.65% of the Executive’s Average Monthly Earnings multiplied by the number
of years of Credited Service (as defined in the Pension Plan), but not more than
forty (40) years;

 

  (B) minus the total monthly retirement benefit actually payable to the
Executive from the Pension Plan as of the Executive’s date of termination of
employment (the result, the “Monthly Benefit Amount”);

 

  (C) minus the federal, state and local income and employment taxes that would
be owed by the Executive on the Monthly Benefit Amount, calculated assuming the
Executive pays taxes at the highest marginal tax rates for federal, state and
local income tax purposes, based on the location of the Executive’s primary
residence at the time of his termination of employment (the result, the
“After-Tax Monthly Benefit Amount”);

 

  (2) Second, multiply the After-Tax Monthly Benefit Amount by the Annuity
Factor for an immediately commencing annuity (the result, the “Single Sum
Amount”);

 

  (3) Third, determine an additional amount such that the net amount retained by
the Executive, after payment of any federal, state or local income tax or
employment tax with respect to the Single Sum Amount, and any federal, state and
local income tax or employment tax upon the payment provided for by this clause,
is equal to the Single Sum Amount (the “Gross-Up Amount”). For purposes of
determining the Gross-Up Amount, the Company shall use the

 

3



--------------------------------------------------------------------------------

 

highest marginal rate of federal income and employment taxation in the calendar
year in which the Executive’s termination of employment occurs and state and
local income taxes at the highest marginal rate of taxation in the state and
locality of the Executive’s primary residence on the date of Executive’s
termination of employment, net of the maximum reduction in federal income taxes
that may be obtained from the deduction of such state and local taxes in such
year;

 

  (4) Fourth, add the Single Sum Amount and the Gross-Up Amount to determine the
Single Sum Pension Plan Supplement; and

 

  (5) Fifth, the Single Sum Pension Plan Supplement payable to the Executive
shall be reduced by the cash surrender value (determined as of the date
immediately prior to payment under Subsection (e)) of any pre-retirement,
collateral assignment, split-dollar life insurance policies issued to the
Executive under the A. O. Smith Corporation Executive Life Insurance Plan prior
to August 1, 2002.

(c) Early Retirement Benefit. If an Executive described in subsection
(a) terminates employment on or after his Early Retirement Age, at a time when
he is not eligible for the benefit described in subsection (b), then the amount
of the Single Sum Pension Plan Supplement shall be determined as follows:

 

  (1) First, calculate a monthly amount payable in a single life annuity form
(assuming benefits commence at the Executive’s Special Early Retirement Age)
equal to:

 

  (A) 1.65% of the Executive’s Average Monthly Earnings multiplied by the number
of years of Credited Service (as defined in the Pension Plan), but not more than
forty (40) years;

 

  (B) minus the total monthly retirement benefit actually payable to the
Executive from the Pension Plan as of the Executive’s Special Early Retirement
Age (the result, the “Monthly Benefit Amount”);

 

  (C) minus the federal, stale and local income and employment taxes that would
be owed by the Executive on the Monthly Benefit Amount, calculated assuming the
Executive pays taxes at the highest marginal tax rates for federal, state and
local income tax purposes, based on the location of the Executive’s primary
residence at the time of his termination of employment (the result, the
“After-Tax Monthly Benefit Amount”);

 

4



--------------------------------------------------------------------------------

  (2) Second, multiply the After-Tax Monthly Benefit Amount by the Annuity
Factor for an annuity that commences benefit payments at the Executive’s Special
Early Retirement Age (the result, the “Single Sum Amount”);

 

  (3) Third, determine the present value of the Single Sum Amount (assuming the
Single Sum Amount is payable at the Executive’s Special Early Retirement Age)
using the Applicable Interest Rate, as of the Executive’s date of termination of
employment;

 

  (4) Fourth, determine an additional amount such that the net amount retained
by the Executive, after payment of any federal, state or local income tax or
employment tax with respect to the Single Sum Amount, and any federal, state and
local income tax or employment tax upon the payment provided for by this clause,
is equal to the Single Sum Amount (the “Gross-Up Amount”). For purposes of
determining the Gross-Up Amount, the Company shall use the highest marginal rate
of federal income and employment taxation in the calendar year in which the
Executive’s termination of employment occurs and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s primary residence on the date of Executive’s termination of
employment, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes in such year;

 

  (5) Fifth, add the Single Sum Amount and the Gross-Up Amount to determine the
Single Sum Pension Plan Supplement; and

 

  (6) Sixth, the Single Sum Pension Plan Supplement payable to the Executive
shall be reduced by the cash surrender value (determined as of the date
immediately prior to payment under Subsection (e)) of any pre-retirement,
collateral assignment, split-dollar life insurance policies issued to the
Executive under the A. O. Smith Corporation Executive Life Insurance Plan prior
to August 1, 2002.

(d) Other Termination Benefit. If an Executive described in subsection
(a) terminates employment from the Company and its Affiliates prior to his Early
Retirement Age, then the amount of the Single Sum Pension Plan Supplement shall
be determined as follows:

 

  (1) First, calculate a monthly amount payable in a single life annuity form
(assuming benefits commence at the Executive’s Normal Retirement Age) equal to:

 

  (A) 1.65% of the Executive’s Average Monthly Earnings multiplied by the number
of years of Credited Service (as defined in the Pension Plan), but not more than
forty (40) years;

 

5



--------------------------------------------------------------------------------

  (B) minus the total monthly retirement benefit actually payable to the
Executive from the Pension Plan as of the Executive’s Normal Retirement Age (the
result, the “Monthly Benefit Amount”);

 

  (C) minus the federal, state and local income and employment taxes that would
be owed by the Executive on the Monthly Benefit Amount, calculated assuming the
Executive pays taxes at the highest marginal tax rates for federal, state and
local income tax purposes, based on the location of the Executive’s primary
residence at the time of his termination of employment (the result, the
“After-Tax Monthly Benefit Amount”);

 

  (2) Second, multiply the After-Tax Monthly Benefit Amount by the Annuity
Factor for an annuity that commences benefit payments at the Executive’s Normal
Retirement Age (the result, the “Single Sum Amount”);

 

  (3) Third, determine the present value of the Single Sum Amount (assuming the
Single Sum Amount is payable at the Executive’s Normal Retirement Age) using the
Applicable Interest Rate, as of the date of the Executive’s termination of
employment;

 

  (4) Fourth, determine an additional amount such that the net amount retained
by the Executive, after payment of any federal, state or local income tax or
employment tax with respect to the Single Sum Amount, and any federal, state and
local income tax or employment tax upon the payment provided for by this clause,
is equal to the Single Sum Amount (the “Gross-Up Amount”). For purposes of
determining the Gross-Up Amount, the Company shall use the highest marginal rate
of federal income and employment taxation in the calendar year in which the
Executive’s termination of employment occurs and state and local income taxes at
the highest marginal rate of taxation in the state and locality of the
Executive’s primary residence on the date of Executive’s termination of
employment, net of the maximum reduction in federal income taxes that may be
obtained from the deduction of such state and local taxes in such year;

 

6



--------------------------------------------------------------------------------

  (5) Fifth, add the Single Sum Amount and the Gross-Up Amount to determine the
Single Sum Pension Plan Supplement; and

 

  (6) Sixth, the Single Sum Pension Plan Supplement payable to the Executive
shall be reduced by the cash surrender value (determined as of the date
immediately prior to payment under Subsection (e)) of any pre-retirement,
collateral assignment, split-dollar life insurance policies issued to the
Executive under the A. O. Smith Corporation Executive Life Insurance Plan prior
to August 1, 2002.

(e) Timing and Form of Payment. The Single Sum Pension Plan Supplement shall be
paid to the Executive on the first day of the seventh month following the month
in which the Executive’s Separation from Service occurs. Payment shall be made
in: (i) cash; (ii) by the transfer of any endorsement split-dollar life
insurance policies on the Executive’s life (which shall be deemed to have a
value equal to the cash surrender value that Executive is entitled to receive
under such policy on the date of transfer); (iii) the release of the Company’s
premium interest in any collateral assignment, split-dollar life insurance
policies issued to the Executive under the A. O. Smith Corporation Executive
Life Insurance Plan prior to August 1, 2002; or (iv) any combination of (i),
(ii) or (iii) as the Company determines in its sole discretion.

(f) Death Benefit. In no event shall a benefit be paid under this Plan if an
Executive dies while in the employment of the Company. If the Executive dies
after Separation from Service and prior to the date the Single Sum Pension
Payment is paid, the Company shall pay to the Executive’s Beneficiary, as soon
as practicable but no later than ninety (90) days following the Executive’s
death, a single sum amount equal to the Single Sum Pension Supplement reduced by
the death benefits, if any, payable to Executive’s Beneficiary under a
split-dollar life insurance policy on Executive’s life. In the event of the
death of the Beneficiary prior to receipt of the death benefit described
hereinabove, such death benefit shall be paid to the Beneficiary’s estate.

Section 4. Unfunded Plan

The rights of the Executive or Beneficiary under the Plan shall be solely those
of an unsecured creditor of the Company. The Company shall not be required to
set aside any assets with respect to the Plan and any assets actually held by
the Company with reference to the Plan shall be the sole property of the
Company. Neither the Executive nor an Executive’s beneficiaries, heirs, legal
representatives, or assigns shall have ownership rights of any nature with
respect to any assets set aside for the Plan, unless and until such time as such
assets are paid over and transferred to the Executive or the Beneficiary under
the terms of the Plan.

Section 5. Non-Alienation of Benefits

Neither an Executive nor his Beneficiary shall have the power to transfer,
assign, anticipate or otherwise encumber in advance the payments provided in
this Plan; nor shall any of said payments, nor any assets or funds of the
Company or any Affiliate be subject to seizure for the payment of any of the
Executive’s or his Beneficiary’s judgments, alimony or separate maintenance or
be reached or transferred by operation of law in the event of the bankruptcy or
insolvency of the Executive or any Beneficiary.

 

7



--------------------------------------------------------------------------------

Section 6. Administration

The Committee shall have all such powers that may be necessary to carry out the
provisions of the Plan, including without limitation, the discretionary power
and authority to delegate administrative matters to other persons, to construe
and interpret the Plan, to adopt and revise rules, regulations and forms
relating to and consistent with the Plan’s terms, to select the actuarial
factors to be used, to make all other benefit determinations, and to make any
other determination which it deems necessary or advisable for the implementation
and administration of the Plan. Subject to the foregoing, all decisions and
determinations by the Committee shall be final, binding and conclusive as to all
parties, including without limitation any Executive, any Beneficiary and all
other employees and persons, unless arbitrary and capricious.

Section 7. Appeals Procedures

(a) If an Executive or Beneficiary believes he is entitled to a benefit
hereunder that was not provided, the Executive or Beneficiary (hereinafter
referred to as the “claimant”) shall file a written claim for such benefit with
the Committee no later than one year after the claimed benefit would have
initially been due and payable. If for any reason a claim for benefits under
this Plan is denied by the Committee, the Committee shall deliver to the
claimant a written explanation setting forth the specific reasons for the
denial, pertinent references to the section of the Plan on which the denial is
based, a description of such other data as may be pertinent to the claim review,
and information on the procedures to be followed by the claimant in obtaining a
review of his claim and his right to file a civil suit pursuant to ERISA section
502, all written in a manner calculated to be understood by the claimant. For
this purpose, the claimant’s claim shall be deemed filed when presented in
writing to the Committee, and the Committee’s explanation shall be in writing
delivered to the claimant within ninety (90) days of the date the claim is
filed.

(b) The claimant shall have sixty (60) days following his receipt of the denial
of the claim to file with the Committee a written request for review of the
denial. For such review, the claimant or his representative may review pertinent
documents and submit written issues and comments. The Committee shall decide the
issue on review and furnish the claimant with a copy of its decision within
sixty (60) days of receipt of the claimant’s request for review of his claim.
The decision on review shall be final and binding and in writing and shall
include specific reasons for the decision, written in a manner calculated to be
understood by the claimant, as well as specific references to the pertinent
provisions of the Plan on which the decision is based, a statement that the
claimant is entitled to receive copies of, or access to, pertinent documents,
and a statement that the claimant is entitled to bring an action under ERISA
section 502. If a copy of the decision is not so furnished to the claimant
within such sixty (60) days, the claim shall be deemed denied on review.

Section 8. Limitation of Rights Against the Company

Participation in this Plan, or any modifications thereof, or the payments of any
benefits hereunder, shall not be construed as giving to any Executive any right
to be retained in the service of the Company or any Affiliate, limiting in any
way the right of the

 

8



--------------------------------------------------------------------------------

Company or any Affiliate to terminate such Executive’s employment at any time,
evidencing any agreement or understanding, express or implied, that the Company
or any Affiliate will employ such Executive in any particular position or at any
particular rate of compensation and/or guaranteeing such Executive any right to
receive any other form or amount of remuneration from the Company or any
Affiliate.

Section 9. Construction

The Plan shall be construed, administered and governed in all respects under and
by the laws of the State of Wisconsin, without reference to conflict of law
principles thereof. Wherever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine for all cases where
they would so apply; and wherever any words are used herein in the singular or
the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply. The
words “hereof”, “herein” and “hereunder” and other similar compounds of the word
“here” shall mean and refer to this entire document and not to any particular
paragraph.

Section 10. Amendment or Termination of the Plan

The Committee shall have the right to amend, modify, terminate or discontinue
the Plan at any time; and such action shall be final, binding and conclusive as
to all parties, including any Executive, any Beneficiary thereof and all other
executives and persons. Notwithstanding the foregoing, any such Committee action
to terminate or discontinue the Plan or to change the payment amounts or the
time and manner of payment thereof as then provided in the Plan shall not be
effective and operative with respect to benefits accrued as of such date, unless
and until written consent thereto is obtained from each Executive affected by
such action or, if any such Executive is not then living, from the Beneficiary
thereof; provided that no consent is needed of any Executive or Beneficiary for
any amendment to the Plan (including amendments that affect the time and manner
of payment) that the Committee deems necessary or desirable for the Plan to
comply with Section 409A of the Internal Revenue Code.

(a) Upon termination of the Plan, the Committee may authorize the distribution
of the Single Sum Pension Plan Supplement in a lump sum (calculated in the same
manner as described in Section 3 as if the Participant’s termination of
employment occurred on the date of the Plan’s termination), only in the
circumstances permitted by Code Section 409A and the regulations promulgated
thereunder.

Section 11. Withholding

The Company shall have the right to deduct from any payment made hereunder, or
from any other amount due an Executive, the amount necessary to satisfy the
Company’s or Affiliate’s foreign, federal, state or local income tax withholding
obligations with respect to the accrual or vesting of any amount, or the payment
of any benefit, hereunder. In addition, if prior to the date of payment of any
amount hereunder, the Federal Insurance Contributions Act (FICA) tax imposed
under Code Sections 3101, 3121(a) and 3121(v)(2), where applicable, becomes due,
the Participant’s Single Sum Pension Plan Supplement shall be reduced by the
amount needed to pay the Participant’s portion of such tax, plus an amount equal
to the withholding taxes due under federal, state or local law

 

9



--------------------------------------------------------------------------------

resulting from the payment of such FICA tax, and an additional amount to pay the
additional income tax at source on wages attributable to the pyramiding of the
Code Section 3401 wages and taxes, but no greater than the aggregate of the FICA
tax amount and the income tax withholding related to such FICA tax amount.

Section 12. Relationship to Employment Agreements

Except as otherwise expressly provided herein, the Plan does not affect the
rights of the Executive under any employment or other compensation agreement
with the Company or an Affiliate covering an Executive.

Section 13. Successors and Assigns

The terms and conditions of the Plan, as amended and in effect from time to
time, shall be binding upon the successors and assigns of the Company, including
without limitation any entity into which the Company may be merged or with which
the Company may be consolidated.

IN WITNESS WHEREOF, this Plan has been executed by the Company on this 18th day
of December, 2008.

 

A. O. Smith Corporation By:  

/s/ Mark A. Petrarca

  Mark A. Petrarca   Senior Vice President of Human Resources and Public Affairs

 

10



--------------------------------------------------------------------------------

ADDENDUM

SPECIAL RULES FOR CERTAIN PARTICIPANTS

 

1. From January 1, 2005 the Plan was operated in good faith compliance with Code
Section 409A. Notwithstanding the provisions of the Plan during such time period
the following individuals received a combination of a lump sum and an annuity
form of payment:

Robert J. O’Toole

Albert E. Medice

Charles J. Bishop

W. David Romoser

Ronald E. Massa

 

2. Notwithstanding the provisions of the Plan in effect on January 1,2009.
Michael J. Cole will receive his benefit in the following manner:

 

  A. The portion of his accrued benefit based on 50% of his annual incentive
compensation in the calculation of Earnings shall be paid in the form of a life
annuity commencing as of his retirement date except that the portion of the
monthly annuity payment accrued on or after January 1, 2005 shall be subtracted
from the first six monthly payments and paid to him in a lump sum (without
interest) with his seventh month payment. Thereafter, the full monthly annuity
payment shall be made to him for his lifetime.

 

  B. The balance of Mr. Cole’s accrued benefit under the Plan shall be paid in a
Single Sum Pension Supplement calculated pursuant to Section 3(b) of the Plan
and paid to him as provided in Section 3(e).

 

11